Title: From James Madison to Elisha Callender, 6 July 1825
From: Madison, James
To: Callender, Elisha


        
          Montpr. July 6. 1825
        
        The last of yr. letters dated June 12. came to hand but a few days ago. You are very kind in taking so indulgent a view of my neglect, to answer preceding ones; for which I could offer several excuses which imply no want

of due respect for the friendliness of your communications. In truth I have advanced to a period of life which obliges me to practice much economy in the use of the pen, and particularly in attending to correspondencies, some of which have survived the public period in which they originated. I must thank you however both for the amusing article contained in your last letter, & for the hint on the other subject mentioned in it; adding at the same time my thanks for all your favors, and a return of the good wishes you have expressed for me.
        
          J. M.
        
      